Filed 2/25/14 In re Shawn V. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re SHAWN V., a Person Coming Under                                B247166
the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK74641)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JONATHAN V.,

         Defendant and Appellant,

DANIEL V. et al.,

         Appellants,

MARK D. et al.,

         Respondents.



         APPEALS from orders of the Superior Court of Los Angeles County, Anthony A.
Trendacosta, Juvenile Court Referee. Affirmed.
      Kate M. Chandler, under appointment by the Court of Appeal, for Defendant and
Appellant Jonathan V.
      Rich Pfeiffer for Appellants Daniel V. and Carol V.
      John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Sarah Vesecky, Deputy County Counsel for Plaintiff and Respondent, Department of
Children and Family Services.
      Ernesto Paz Rey; Law Offices of Pamela Rae Tripp and Pamela Rae Tripp for
Respondents Mark D. and Alicia D.
                                 ___________________
      Carol V. and Daniel V., the paternal grandparents of five-year-old Shawn V.,
appeal from an order denying their Welfare and Institutions Code section 3881 petition
seeking custody of Shawn. Carol and Daniel contend they were entitled to have Shawn
placed with them in accordance with the relative placement preference in section 361.3.
They also appeal from the order denying their subsequent section 388 petition requesting
appointment of an additional therapist pursuant to Evidence Code section 730 to assess
the bond they shared with Shawn and the benefit to Shawn of continuing their visitation
with her. They contend the court improperly delegated that decision to Shawn’s existing
therapist.2 Jonathan V., Shawn’s father, appeals from the March 21, 2013 order denying
his own request for the appointment of an Evidence Code section 730 evaluator as well as
from the May 6, 2013 order terminating his parental rights. Jonathan has joined in Carol
and Daniel’s arguments and, in addition, contends the court erred in denying his request
for a continuance of the section 366.26 hearing.3 We affirm.


1
       Statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2
       Carol and Daniel filed separate notices of appeal from orders entered
December 10, 2012 (Case No. B247166) and March 4, 2013, March 21, 2013, April 29,
2013 and May 6, 2013 (Case No. B248902). On May 29, 2013 we ordered those appeals
consolidated under Case No. B247166.
3
      Carol and Daniel have joined Jonathan’s arguments as well.

                                            2
                     FACTUAL AND PROCEDURAL HISTORY
       1. The Petition
       Shawn was detained on May 2, 2011 and placed with licensed foster parents
Mark D. and Alicia D. after the Los Angeles County Department of Children and Family
Services (Department) filed a section 300 petition alleging Shawn’s mother, Michelle D.,
frequently used methamphetamine, was mentally and emotionally unstable and had
engaged in a violent altercation with Shawn’s maternal great-grandmother, Janet D., in
Shawn’s presence.4 An amended petition added allegations Jonathan was a frequent
abuser of alcohol, prescription medication and crack cocaine and had a history of
engaging in violent altercations in Shawn’s presence.
       2. The June 30, 2011 Jurisdiction Hearing and July 7, 2011 Disposition Hearing
       At the jurisdiction hearing the juvenile court sustained an amended petition as to
both Michelle and Jonathan under section 300, subdivision (b) (failure to protect). At
disposition the court found by clear and convincing evidence that remaining in her
parents’ custody posed a substantial danger to Shawn’s physical health and well-being
and no reasonable means other than removal existed to protect Shawn. The court
declared Shawn a dependent child of the court and placed the care, custody and control of
Shawn under the supervision of the Department for suitable placement. In addition, the
court ordered family reunification services for both parents and, at Michelle’s request,
directed the Department to investigate Janet as a possible placement for Shawn. Jonathan
did not appear at either hearing.
       3. The August 24, 2011 Progress Report Hearing
       At an August 24, 2011 progress hearing the Department advised the court Carol
and Daniel had expressed interest in caring for Shawn; a criminal background check had
revealed Daniel had had prior criminal convictions, mostly for drug possession; the most


4
        Janet is at times referred to in the record on appeal as Shawn’s grandmother and at
other times as Shawn’s great-grandmother. It appears both designations are accurate.
Janet adopted Michelle, her granddaughter, making Shawn both Janet’s grandchild and
her great-grandchild.

                                             3
recent conviction was nearly 20 years old; and Daniel was in the process of obtaining the
necessary paperwork to obtain a criminal records exemption in accordance with section
361.4, subdivision (d)(2).5 The Department also reported Shawn’s maternal aunt and
uncle had expressed interest in being evaluated as a suitable placement; and foster parents
Mark and Alicia had expressed their own “strong desire” to adopt Shawn in the event
reunification efforts failed. The Department recommended Shawn remain with Mark and
Alicia pending criminal background checks for Janet and the maternal aunt as well as the
results of Daniel’s criminal records exemption request. The court directed that its
placement order remain in effect and continued the matter to January 5, 2012 for a six-
month review hearing.
       4. The Six-month Review Hearing
       At the six-month review hearing (§ 366.21, subd. (e)), which was continued to
February 8, 2012, the court found Michelle in full compliance with her case plan;
Jonathan, who was recently incarcerated, was found to be in partial compliance.
Jonathan’s counsel requested a pre-release investigation (PRI) of Carol and Daniel so that
Shawn could be placed with them during the reunification period. The Department
reported Daniel’s request for a criminal records exemption was still pending. The court
ordered a PRI of Carol and Daniel, but directed that any change in placement be “walked
on, especially as we get close” to the 12-month review hearing. The court explained
placement with Carol and Daniel would not be automatic even if Daniel were successful
in obtaining the criminal records exemption. If Michelle continued to make good
progress, the court stated, it may not make sense to move Shawn from her current
placement to Carol and Daniel, only to be returned to Michelle’s custody in a few months
following a successful reunification: “I don’t want this child bouncing around from

5
        Section 361.4, subdivision (d)(2), prohibits placement of a child in a home of a
relative if that person has been convicted of a crime unless a criminal records exemption
is granted by the Director of Social Services pursuant to Health and Safety Code
section 1522, based on “substantial and convincing evidence to support a reasonable
belief that the person with the criminal conviction is of such good character as to justify
the placement and not present a risk of harm to the child . . . .”

                                             4
home to home to home if it’s not necessary.” 6 The court continued the matter to July 3,
2012 for the 12-month review hearing.
       5. The 12-month Review Hearing
       At the 12-month review hearing (§ 366.21, subd. (f)) on July 3, 2012, the court
found Michelle in full compliance with the case plan. Based on Michelle’s progress, the
court found a “substantial probability” Shawn would be returned to her mother (§ 366.21,
subd. (g)) and continued the case to September 24, 2012 for a progress report hearing.
The court ordered the Department to continue to follow-up with Carol and Daniel as a
back-up plan in the event reunification failed.7 However, observing the likelihood of a
successful reunification in this case, the court stated, “If everyone lives up to the
agreement it appears to be likely that the child is going to go home to the mother
somewhere within the next three months. And if that’s going to continue, I hate to see
this child bouncing from placement to placement to placement if that’s not going to be
necessary. I certainly appreciate and would order the Department to continue to follow
up with the grandfather [Daniel] as a backup plan. But if we’re getting close to return, I
don’t see how it makes sense to change placements, placement to placement. I don’t
think that’s in the child’s best interest when the child is already stable where she is.”
       6. The Failure of Reunification
       By the September 24, 2012 progress report hearing, Michelle was no longer in
compliance with her case plan. After leaving her residential drug treatment program,
Michelle tested positive for methamphetamine. She had missed several drug tests in July,
August and September and had stopped attending drug treatment meetings. The
Department recommended terminating her reunification services and setting a section
366.26 hearing to terminate her (and Jonathan’s) parental rights. Michelle opposed the



6
       Carol and Daniel attended the hearing but did not file a section 388 petition. Their
appeal from the February 8, 2012 order was dismissed for lack of standing.
7
      The Department reported Daniel’s criminal record exemption request was still
pending.

                                              5
Department’s recommendation and sought additional reunification. The court set the
matter for a contested 18-month review hearing (§ 366.22) for November 5, 2012.
       7. Carol and Daniel’s Requests for De Facto Parent Status and Section 388
          Petition Requesting Custody of Shawn
       On October 18, 2012 Carol and Daniel filed a request for de facto parent status
and a section 388 petition seeking custody of Shawn, advising the court Daniel had been
successful in obtaining his criminal records exemption. As for the delay in obtaining the
exemption, the blame, they argued in their supporting declarations, fell entirely on the
Department. Carol and Daniel had done everything since learning about the dependency
proceedings in June 2011 to be considered relative caregivers for Shawn, including
obtaining the necessary paperwork and submitting Daniel’s request for a criminal records
exemption as early as October 2011. They heard nothing from the Department for nearly
a year. Then, in September 2012 they were told the social worker in charge of Daniel’s
request had retired and the Department had lost his paperwork. Once Daniel resubmitted
his paperwork to the newly-assigned social worker, he was able within a matter of a few
weeks to obtain the requisite criminal records exemption. Daniel argued, had the
Department behaved in a reasonable and diligent fashion, he would have received his
criminal record exemption much sooner. Carol and Daniel also noted they had regularly
attended most of the dependency proceedings and had been visiting with Shawn. Carol
and Daniel explained they and their three minor children had been an integral part of
Shawn’s life prior to her detention and wanted to remain so, including adopting her in the
event parental rights were terminated.
       Mark and Alicia filed their own request for de facto parent status on
November 2, 2012.
       8. The November 5, 2012 18-month Review Hearing
       On November 5, 2012, after holding a contested hearing pursuant to section
366.22, the court terminated reunification services for both Jonathan and Michelle and set
a section 366.26 hearing regarding the termination of their parental rights for March 4,
2013. At the same hearing the court also heard arguments concerning the requests for de


                                             6
facto parent status and Carol and Daniel’s section 388 petition seeking placement of
Shawn with them.
       The court granted Mark and Alicia’s request for de facto parent status and denied
Carol and Daniel’s, finding Carol and Daniel had not met the day-to-day criteria for
de facto parent status. After taking Carol and Daniel’s section 388 petition under
submission, the court denied the motion on December 10, 2012. In a detailed written
explanation of its ruling, the court acknowledged the Department had “dropped the ball”
in processing Daniel’s request for a criminal records exemption but found the delay had
not been in bad faith. More significantly, the court observed the delay had not made a
difference in Shawn’s placement, reiterating its earlier findings that reunification had
appeared to be on track throughout the dependency proceedings and, at the time Carol
and Daniel requested custody, it did not appear to be in Shawn’s best interests to change
her placement temporarily, only to change it again a short time later. The court
explained, “What is unfortunate, and adversely impacted all that came thereafter, is that
the mother relapsed and derailed reunification with the child. Th[us], it appears to this
court that the time lapse issue is essentially irrelevant.”
       Citing In re Joseph T. (2008) 163 Cal.App.4th 787, the court acknowledged that
the statutory preference for placing a dependent child with a relative governs at least
through the completion of reunification services and, potentially, post-reunification as
well (see In re Stephanie M. (1994) 7 Cal.4th 295, 320 [declining to determine whether
statutory preference for relative placement applies once reunification services have been
terminated]), but explained the statutory preference does not guarantee placement: Here,
“Shawn is in the happy circumstance where she has two families who appear to love and
care for her and appear to be ready and willing to adopt her. The de facto parents [Mark
and Alicia] have an approved home study while the grandparent[s’] home study is
pending. If Shawn [were] a newborn, the court’s decision would be easy, all
considerations under [361.3] would mitigate strongly in favor of the current caretakers:
They have taken excellent care of the child for the last [18] months without incident; they
cooperated with the reunification plan, especially with the mother; Shawn has integrated

                                               7
herself into the family, calling the current caretakers ‘mom’ and ‘dad.’ However, Shawn
was almost three [years old] when she was detained. The grandparents[’] relationship
with the child goes back practically since her birth. Most importantly, they are
family. . . . [T]hey spent considerable time with her early on, during her first two years,
and she seemed comfortable in their presence. However, their contact with the child has
been somewhat limited since the detention in April 2011, until recently. . . . What is
certain today is that Shawn is in a safe and loving home where she is fully integrated into
the family with ‘mom’ and ‘dad.’ While the grandparents’ home study may ultimately be
approved, and there is no question in the court’s mind that they love the child and may be
good caretakers, balancing all of the factors, the court finds that it would not be in
Shawn’s best interests to remove her from her home and the people she relates to as
parents at this time.”
       9. March 4, and March 21, 2013 Progress Hearings; Carol and Daniel’s Second
          Section 388 Petition; and Termination of Daniel and Carol’s Visitation
       The section 366.26 hearing scheduled for March 4, 2013 was continued due to
Jonathan’s absence. At the progress hearing held in its place, Shawn’s counsel advised
the court Shawn’s privately retained therapist, Lynda Doi-Fick, had telephoned him that
morning expressing concerns about the adverse effect Carol and Daniel’s recent visits
were having on Shawn. Shawn’s counsel requested the court either make the visits
monitored or give the Department the discretion to restrict the visitation. The court
continued the matter to March 21, 2013 to enable Doi-Fick to provide a written report of
her concerns.
       On March 21, 2013, apparently prior to the progress hearing, Carol and Daniel
filed a second section 388 petition requesting the appointment of an additional therapist
pursuant to Evidence Code section 730, citing behavior they had observed during a recent
visit: Shawn had pulled up her dress and touched her genitals. Carol thought the
behavior was sexualized and feared it was indicative of some abuse. Carol and Daniel
also argued an Evidence Code section 730 evaluation by someone other than Doi-Fick
would assist the court in identifying the bond they shared with Shawn; Doi-Fick, they


                                              8
asserted, had made no effort to interview them or evaluate their relationship with their
granddaughter. They argued it was in Shawn’s best interests for the court to have a
comprehensive, independent assessment of Shawn to determine an appropriate plan for
her.
       At the March 21, 2013 progress hearing Shawn’s counsel requested the court
terminate visitation with Carol and Daniel, relying on the March 18, 2013 written report
from Doi-Fick detailing Shawn’s “extreme emotional” reaction to Carol and Daniel’s
visits. Doi-Fick opined that Shawn was experiencing dissociative amnesia and was
“gravely distressed” by her contact with Carol and Daniel and/or her separation from
Mark and Alicia. Doi-Fick wrote, “I strongly ask that you reconsider the current visit
schedule” with Carol and Daniel; Shawn’s current anxiety about the visits “decrease any
likelihood of forming a meaningful attachment to them and her distress will cause further
emotional detriment.”
       Jonathan urged the court not to rely on Doi-Fick’s report because she had not
interviewed Carol and Daniel and had no knowledge of the bond they shared with Shawn.
Consistent with Carol and Daniel’s section 388 petition filed the same day, Jonathan
requested the court appoint an Evidence Code section 730 evaluator to interview Carol
and Daniel to assess the bond they shared with Shawn. The court denied Jonathan’s
request but noted that it did not have “any problem with the Department inquiring of
Lynda Doi-Fick whether or not she believe[d] it would be fruitful, and in the best
interests of her client, to have any type of joint assessment. And if she thinks it is
appropriate for the report, she can take that input. But I am not having the type of
situation where the [therapist] is going to be sitting with the grandparents and the child
[to] see how they interact. That is just not going to happen. If Lynda Doi-Fick thinks
that input from the grandparents would be of any import, I will certainly accept her
report.”
       Based on the evidence presented by Shawn’s counsel and the Department, the
court terminated visitation with Carol and Daniel. The court acknowledged Daniel and
Carol’s distress at not being able to visit with Shawn at this time, but observed the focus

                                              9
post-reunification is “on the child, not on the parents, not on the grandparents, not on
anyone else at this particular point, but on the child and what is in the child’s best
interests. I have a progress report. The child’s therapist, [who] happens to be a well-
respected member of our [Evidence Code section ] 730 panel, is indicating very strongly
it is not in the child’s best interests to continue down this road, especially in light of
where we are on this case in terms of the permanency planning hearing in less than a
month. If things change then, of course, the court can change [the order.] At this point I
cannot find it is in the child’s best interests to continue visitation with the grandparents at
this time. The facts do not support it.”
       10. The May 6, 2013 Hearing Denying Carol and Daniel’s Second Section 388
           Petition and Terminating Michelle and Jonathan’s Parental Rights
       On May 6, 2013, at the scheduled hearing on Carol and Daniel’s second
section 388 petition,8 Carol and Daniel also filed a “motion for standing and relative
placement” arguing section 361.3 mandated placement of Shawn with them. The
Department and Shawn’s counsel urged the court to deny the motions. The Department’s
counsel reported the Department had investigated the concern about potential sexual
abuse and found the allegation unfounded. Shawn’s counsel expressly cited a May 1,
2013 report by Doi-Fick highlighting that Carol and Daniel had caused Shawn great
anxiety by referring to Alicia as her “fake mommy.” In addition, Mark and Alicia
informed the court Carol and Daniel had authorized photographs of Shawn to be shown
in the local print and broadcast media in a campaign to obtain public support for their
position in the dependency proceedings, actions Mark and Alicia argued had been highly
detrimental to Shawn.
       The court denied each of the section 388 motions as well as Carol and Daniel’s
“motion for standing and relative placement.” The court found it did not need another

8
       In April Carol and Daniel’s three minor children filed their own section 388
petitions seeking modification of the court’s March 21, 2013 order terminating visitation.
The hearing on those petitions and on Carol and Daniel’s second section 388 petition was
originally scheduled for April 29, 2013 but was continued on the court’s motion to permit
the bench officer familiar with the case to hear and decide the petitions.

                                               10
therapist evaluation to help it decide the issues before it nor did it make any sense to put
Shawn through another psychological assessment by someone she did not know. The
court ruled Carol and Daniel had not presented any new evidence or changed
circumstances nor had they come close to demonstrating placement with them was in
Shawn’s best interests.9
       Jonathan requested a continuance of the selection and implementation hearing to
permit him to cross-examine Doi-Fick. He also informed the court he would withdraw
his request for a continuance and any objection he would otherwise have to termination
of parental rights if Shawn were placed with Carol and Daniel for adoption. He did not
raise any issue as to Shawn’s adoptability or the application of any statutory exception to
termination of his parental rights. The court denied Jonathan’s request for a continuance,
stating it was not relying on Doi-Fick’s report with respect to the termination decision.
The court terminated Michelle and Jonathan’s parental rights and identified Mark and
Alicia as Shawn’s prospective adoptive parents.
                                       DISCUSSION
       1. The Statutory Preference for Relative Placement
       “[P]referential consideration shall be given to a request by a relative of the child
for placement of the child with a relative” when a child is removed from the physical
custody of his or her parents pursuant to section 361. (§ 361.3, subd. (a).) “‘Preferential


9
        The court stated, “[T]he only thing that’s changed in terms of changed
circumstances in this case, from the time that the court issued its written decision back in
[December 2012] is that things have gone completely downhill. At the time, I indicated
that I felt that this child was lucky because she had at least two families who had the
child’s best interest at heart, and that this child was lucky and that somebody’s hearts
were going to be broken. I also felt at that time and still feel that I had to make a ruling
sooner rather than later because otherwise the tug of war was going to get worse and the
child was going to be adversely affected. And I think that I’ve been proven right by that.
And I think that everything that’s gone on since then has been completely not in the
child’s best interest, regardless of what one may argue somebody’s changed
circumstances are. . . . [T]o say that the way in which this case has played out over the
last few months with respect to the paternal grandparents I think confirms that I made the
right decision back in [December].”

                                             11
consideration’ means that the relative seeking placement shall be the first placement to be
considered and investigated.” (§ 361.3, subd. (c)(1).) The relatives entitled to
preferential consideration for placement include “an adult who is a grandparent, aunt,
uncle, or sibling.” (§ 361.3, subd. (c)(2).) The preferential consideration continues at
least throughout the reunification period, even when the child is initially placed with a
nonrelative. (In re Joseph T., supra, 163 Cal.App.4th at p. 795.)
       In determining whether relative placement is appropriate, the juvenile court and
the Department are to consider, among other factors, “(1) The best interest of the child,
including special physical, psychological, educational, medical, or emotional needs. [¶]
(2) The wishes of the parent, the relative, and child, if appropriate. [¶] . . . [¶] (5) The
good moral character of the relative and any other adult living in the home, including
whether any individual residing in the home has a prior history of violent criminal acts or
has been responsible for acts of child abuse or neglect. [¶] (6) The nature and duration
of the relationship between the child and the relative, and the relative’s desire to care for
and provide legal permanency for, the child if reunification is unsuccessful. . . .”
(§ 361.3, subd. (a).)
       Preferential consideration, however, is not a guarantee of placement (In re
Joseph T., supra, 163 Cal.App.4th at p. 798 [“[t]he relative placement preference . . . is
not a relative placement guarantee”]) nor does section 361.3 create an evidentiary
presumption that must be overcome before a child may be placed with a nonrelative over
a statutorily qualified preferred relative. (In re Stephanie M., supra, 7 Cal.4th at p. 321.)
The only statutory mandate of section 361.3 is for the court to consider as a first priority
whether placement with the relative “is appropriate, taking into account the suitability of
the relative’s home and the best interest of the child.” (In re Stephanie M., at p. 321.)
       The juvenile court’s decision on relative placement is a discretionary one. Absent
an abuse of that discretion, the juvenile court’s determination regarding relative
placement pursuant to section 361.3 must be affirmed. (In re Robert L. (1993)
21 Cal.App.4th 1057, 1067 [“We are persuaded that the abuse of discretion standard
should be applied to the review on appeal of the juvenile court’s determination regarding

                                              12
relative placement pursuant to section 361.3. Such a determination, like decisions in
custody cases, involves primarily factual matters and a judgment whether the ruling rests
on a reasonable basis.”]; accord, In re Sabrina H. (2007) 149 Cal.App.4th 1403, 1420
[“juvenile court’s placement orders are reviewed under the abuse of discretion standard;
the court is given wide discretion and its determination will not be disturbed absent a
manifest showing of abuse”].)
         2. Standard of Review of Section 388 Petitions
         Section 388 provides for modification of prior juvenile court orders when the
petitioner presents new evidence or a change of circumstances and demonstrates
modification of the previous order is in the child’s best interest. (In re Stephanie M.,
supra, 7 Cal.4th at p. 317; In re Jasmon O. (1994) 8 Cal.4th 398, 415.) We may disturb
the juvenile court’s exercise of that discretion only in the rare case when the court has
made an arbitrary, capricious or “patently absurd” determination. (In re Stephanie M., at
p. 318.) We do not inquire whether substantial evidence would have supported a
different order, nor do we reweigh the evidence and substitute our judgment for that of
the juvenile court. (Ibid.) We ask only whether the juvenile court abused its discretion
with respect to the order it actually made. (In re Jasmine D. (2000) 78 Cal.App.4th 1339,
1351.)
         3. The Juvenile Court Did Not Abuse Its Discretion in Denying Carol and
            Daniel’s October 18, 2012 Section 388 Petition Seeking Custody
         Carol and Daniel contend the court erred in denying their first section 388 motion
seeking to have Shawn placed with them. They highlight their own prompt action in
requesting placement and insist the Department and the court both failed them: The
Department “dropped the ball” and failed to timely process Daniel’s exemption request;
the court ignored its obligation to safeguard Shawn’s best interests by ensuring the
Department diligently pursued its investigation of Daniel as a relative caregiver. As a
result, they argue, they lost “their statutory right” to have Shawn placed with them.
         Contrary to Carol and Daniel’s characterization of the record, Shawn’s continued
placement with Mark and Alicia was not the result of lax oversight by the court, but a


                                             13
carefully considered determination of Shawn’s best interests at each decision point. The
court ordered a PRI of Carol and Daniel as soon as Jonathan requested it.10 When
advised by Carol and Daniel of the delay in processing Daniel’s criminal records
exemption request, the court admonished the Department, but also made clear the delay
had had nothing to do with its placement decision. As discussed, Shawn remained placed
with Mark and Alicia because reunification had appeared likely; it was not in Shawn’s
best interests at that time to uproot her from the stability she found with Mark and Alicia
and move her to Carol and Daniel, only to return her a short time later to Michelle. When
reunification failed, the court carefully considered Carol and Daniel’s October18, 2011
section 388 request for custody. Thoughtfully balancing the benefit to Shawn of being
with her grandparents, aunts and uncle against the benefit and stability she had derived
from being with the people she thought of, and identified, as her mom and dad, the court
found, at that time, it was in Shawn’s best interests to continue to visit with her
grandparents, but remain with Mark and Alicia.
       Carol and Daniel mistakenly insist the court’s best-interest determination is
trumped by section 361.3’s relative placement preference. However, section 361.3 does
not confer a “statutory right” to custody of their granddaughter. Rather, the statute
mandates the court assess and consider favorably for placement a relative of a dependent
child subject to the suitability of the home and the best interests of the child. (In re
Stephanie M., supra, 7 Cal.4th at p. 320; In re Joseph T., supra, 163 Cal.App.4th at
p. 795.) That is exactly what this court did throughout these dependency proceedings.
Carol and Daniel take issue with the court’s conclusion; but there is no question the
juvenile court’s carefully considered determination was within its ample discretion on
such matters.




10
      Jonathan had not appeared at earlier hearings and had not told the Department
about Carol and Daniel.

                                              14
       4. The Juvenile Court Did Not Abuse Its Discretion in Denying the Requests for
          the Appointment of an Additional Therapist
       Jonathan, Carol and Daniel challenge the court’s denial of their respective requests
for the appointment of an additional therapist pursuant to Evidence Code section 730 to
assess the bond Carol and Daniel shared with Shawn and the benefit to Shawn of
continuing their visits with her.11 Analogizing to cases holding the juvenile court may
not delegate to a child’s therapist the decision whether visitation between a parent and
child should occur (see In re Danielle W. (1989) 207 Cal.App.3d 1227, 1237; In re
Shawna M. (1993) 19 Cal.App.4th 1686, 1688; In re Donovan J. (1997) 58 Cal.App.4th
1474, 1476), they argue the court impermissibly delegated to Doi-Fick the question
whether an additional assessment by an another therapist was appropriate. The court did
no such thing. The court determined it did not need assistance from another therapist to
make its decision concerning visitation and, in fact, expressed concern an additional
evaluation could be detrimental to Shawn’s emotional well being. Nonetheless, the court
acknowledged that Doi-Fick might think it useful to interview Carol and Daniel as part of
Shawn’s treatment, and the court stated it would take that information into account if
Doi-Fick elected to do so. Far from an impermissible delegation of the court’s judicial
function, the court properly ruled on the Evidence Code section 730 request, leaving
therapeutic, not judicial, decisions to Doi-Fick. On this record the ruling denying the
request for a bonding study was well within the court’s discretion. (In re Eric A. (1999)
73 Cal.App.4th 1390, 1394 [“[o]f course, the trial court is never obliged to appoint an
expert to assist it in making a factual, much less a legal, determination under Evidence
Code section 730 unless, as that section provides, ‘it appears to the court . . . that expert
evidence is . . . required’”]; cf. In re Richard C. (1998) 68 Cal.App.4th 1191, 1197
[denial of Evid. Code, § 730 bonding study reviewed for abuse of discretion].)12


11
       Jonathan made his request on March 21, 2013, after reunification services had
been terminated. We question whether, under those circumstances, Jonathan was
aggrieved by the order and has standing to contest this visitation decision. (Cf. In re K.C.
(2011) 52 Cal.4th 231, 238 [father whose reunification services had been terminated
lacked standing to challenge denial of grandparents’ section 388 petition seeking

                                              15
       5. The Disentitlement Doctrine Has No Application in this Appeal
       Carol and Daniel contend the Department is precluded under the disentitlement
doctrine from participating in the appeal because they failed to process Daniel’s request
for a criminal records exemption in a timely manner. The disentitlement doctrine is an
equitable one based on the theory that a party should not be permitted to seek relief when
he or she showed contempt for the juvenile court process by knowingly violating court
orders. (In re Claudia S. (2005) 131 Cal.App.4th 236, 244-245; In re Kamelia S. (2000)
82 Cal.App.4th 1224, 1225-1226; cf. Polanski v. Superior Court (2009) 180 Cal.App.4th
507, 531 [discussing fugitive disentitlement doctrine].) The Department contends the
argument is forfeited because it was not raised below. In addition, it argues, the doctrine
does not apply because it neither violated an express court order nor, as the juvenile court
found, acted in bad faith.
       Although Carol and Daniel’s argument appears far-fetched, we need not resolve
this issue because the disentitlement doctrine has no application here. It is not the
Department seeking relief, but Carol and Daniel. It is their burden on appeal to

placement].) Nevertheless, because Carol and Daniel plainly have standing to contest the
denial of their request made in connection with their second section 388 petition, we
address the merits of their arguments.
12
       Although Carol and Daniel filed a notice of appeal from the juvenile court’s
March 21, 2013 order terminating their visitation with Shawn, their briefs in this court
challenge only the court’s December 10, 2012 order denying their section 388 petition
seeking placement of Shawn with them and its May 6, 2013 order denying their section
388 petition requesting the appointment of an Evidence Code section 730 evaluator.
Accordingly, any challenge to the March 21, 2013 order terminating their visitation has
been forfeited. (See Tiernan v. Trustees of Cal. State University & Colleges (1982)
33 Cal.3d 211, 216, fn. 4 [issues not raised on appeal are deemed forfeited]; Badie v.
Bank of America (1998) 67 Cal.App.4th 779, 784-785 [“[w]hen an appellant fails to raise
a point, or asserts it but fails to support it with reasoned argument and citations to
authority, we treat the point as waived”]; see also Berger v. California Ins. Guarantee
Assn. (2005) 128 Cal.App.4th 989, 1007 [same].) Carol and Daniel’s joinder in
Jonathan’s arguments does not assist them. Jonathan’s appeal from the March 21, 2013
order relates solely to the denial of his Evidence Code section 730 request. For the
reasons we have explained, the court’s ruling denying the appointment of an Evidence
Code section 730 evaluator was well within its discretion.

                                             16
demonstrate error requiring reversal. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140-
1141 [appellant bears burden of overcoming presumption judgment is correct by
affirmatively demonstrating reversible error]; Ballard v. Uribe (1986) 41 Cal.3d 564,
575-576 [same].) Simply stated, Carol and Daniel have not met their burden regardless
of any arguments presented by the Department. (See generally Smith v. Smith (2012)
208 Cal.App.4th 1074, 1077-1078 [appellant “bears the ‘affirmative burden to show error
whether or not [a] respondent’s brief has been filed,’ and we ‘examine the record and
reverse only if prejudicial error is found’”].)
       6. The Court Did Not Err in Denying Jonathan’s Request for a Continuance
       Finally, Jonathan argues the court erred in denying his May 6, 2013 request for a
continuance to permit him to cross-examine Doi-Fick. At the hearing, Jonathan’s request
was not based on a desire to challenge the termination of his parental rights, but to
support Carol and Daniel’s section 388 petition and challenge Doi-Fick’s
recommendation that Carol and Daniel’s visitation be terminated. Under these
circumstances Jonathan’s standing to challenge the denial of his request for a continuance
is questionable. (See In re K.C., supra, 52 Cal.4th at p. 238.) Even if the request for a
continuance was, as Jonathan now suggests, to enable him to cross-examine Doi-Fick for
purposes of questioning Shawn’s adoptability, a threshold determination in a section
366.26 hearing (In re Celine R. (2003) 31 Cal.4th 45, 53; In re Marilyn H. (1993) 5
Cal.4th 295, 307), the court made clear Doi-Fick’s assessment of Shawn had no bearing
on the termination decision; and Jonathan does not contend otherwise.13 Thus, Jonathan
has not shown the juvenile court’s denial of his request for a continuance was an abuse of
its broad discretion on such matters or that, if there were error, it was in any way
prejudicial. (In re B.C. (2011) 192 Cal.App.4th 129, 143-144.)14


13
      Apart from contesting the court’s denial of his request for a continuance for
purposes of cross-examining Doi-Fick on the question of Shawn’s adoptability, Jonathan
does not challenge the order terminating his parental rights.
14
       Concurrently with the filing of its respondent’s brief, the Department moved for
judicial notice of (1) its June 21, 2013 petition pursuant to section 388 requesting the

                                              17
                                    DISPOSITION
      The juvenile court’s orders of December 10, 2012, March 21, 2013 and May 6,
2013 are affirmed.




                                                PERLUSS, P. J.


      We concur:




                     WOODS, J.




                     ZELON, J.




court order therapeutic visitation and conjoint counseling between Shawn and her
paternal grandparents, Carol and Daniel, and defer adoptive placement and finalization of
adoption, and (2) the juvenile court’s July 8, 2013 minute order denying the petition.
Carol and Daniel joined the Department’s request; Mark and Alicia opposed it. No
appeal was taken from the court’s denial of the section 388 petition. The request for
judicial notice is denied.

                                           18